Citation Nr: 1213216	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-29 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation greater than 20 percent for post-operative residuals of multiple surgeries of the service connected varicose veins of the left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.S.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to November 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran attended a Board hearing before the undersigned Veterans Law Judge (VLJ) in January 2010.  A transcript of the hearing is currently of record.

In May 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development has been completed.  The appeal is now returned to the Board for appellate disposition.

In a VA treatment note of September 2006, the Veteran complained of deep burning pain at the incisional sight of his one of his prior surgeries.  This matter is referred to the RO for appropriate development.   

The AMC recertified this appeal to the Board in May 2011.  Subsequently, the Veteran submitted additional lay evidence and waived his right to have the RO initially consider this evidence in a March 2012 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDING OF FACT

Throughout the appeal, the Veteran's left varicose veins have presented symptoms of pain and edema, but they have not been manifested by stasis pigmentation, eczema, ulceration, induration, or massive board-like edema.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post-operative residuals of multiple surgeries of the service connected varicose veins of the left leg are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a) 4.1, 4.7, 4.104, Diagnostic Code (DC) 7120 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of March 1980 granted service connection for the Veteran's left varicose veins.  The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran is currently in receipt of a 20 percent evaluation for his left varicose veins under DC 7120.  38 C.F.R. § 4.104.

DC 7120 provides ratings for varicose veins.  Varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  A Note to DC 7120 provides that these ratings are for involvement of a single extremity.  Id.

Here, throughout the appeal, the Veteran's left varicose veins have presented symptoms of pain and edema, but they have not been manifested by stasis pigmentation, eczema, ulceration, induration, or massive board-like edema.  At the April 2007 VA examination, the VA examiner, following a physical examination of the Veteran, determined that the Veteran's left varicose veins did not present symptoms of swelling, stasis pigmentary, edema, or ulcerations.  At the July 2010 VA examination, the VA examiner, following a physical examination of the Veteran, determined that the Veteran's left varicose veins did not present symptoms of stasis pigmentation, eczema, ulceration, induration, or massive board-like edema.  At the examinations, the Veteran did not complain of experiencing these symptoms.  The July 2010 examiner also found that the left varicose veins do not have any significant effects on the Veteran's occupation.  Thus, the Board finds that the Veteran is not entitled to a disability rating higher than 20 percent for his left varicose veins, since the Veteran does not meet the criteria for a higher rating.  Id. 

The Board is cognizant of, and has carefully considered, the Veteran's subjective reports of pain and edema, which he made during his hearing, at VA examinations, and in other statements.  However, none of the criteria required for a higher disability rating were diagnosed or noted upon physical examination.  The VA treatment notes of record similarly do not provide medical support for a higher rating.  Id.

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 20 percent for the Veteran's left varicose veins under 38 C.F.R. § 4.104.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 20 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2007 and July 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Both of the Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claim in July 2007.  However, after he was provided the July 2008 letter, he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letter subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided the additional notice in July 2008, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

An evaluation in excess of 20 percent for post-operative residuals of multiple surgeries of the service connected varicose veins of the left leg is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


